                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                    TYLER DIVISION

    UNILOC USA, INC., et al.                              §
                                                          §
                                                          §
                                                          §
    v.                                                    §       CIVIL ACTION NO. 6:15-CV-1001
                                                          §
                                                          §
    ACRONIS, INC.                                         §
                                                          §


                            MEMORANDUM OPINION AND ORDER

         Before the Court is Defendant Acronis’s Opposed Motion for Award of Attorney’s Fees

and Costs (ECF 183). Having duly considered the motion, response (ECF 187), reply (ECF 191)

and sur-reply (ECF 193), the motion is DENIED.

                                            BACKGROUND

         Plaintiffs Uniloc USA, Inc. and Uniloc Luxembourg, S.A. (“Uniloc”) filed a Complaint for

Patent Infringement against Defendant Acronis, Inc. (“Acronis”) on November 20, 2015. Uniloc

also filed a case—Civil Action No. 6:15-cv-1003—against Defendant Chief Architect, Inc. (“Chief

Architect”) and the cases were consolidated. 1 Uniloc alleged that Defendants infringed United

States Patent No. 7,024,696 (“the ‘696 patent”), entitled “Method and System for Prevention of

Piracy of a Given Software Application Via a Communications Network.” The Court conducted

a claim construction hearing on January 26, 2017 and issued a Memorandum Opinion and Order

on February 21, 2017 resolving the claim term disputes.




1
 The consolidation additionally included Civil Action No. 6:15cv1004, 6:15cv1005, 6:15cv1006, 6:15cv1007 and
6:15cv1008. See Order of Consolidation, ECF 30.

                                                      1
       Uniloc and Chief Architect filed a Stipulation of Dismissal with Prejudice three days later

on February 24, 2017. Subsequently, on April 3, 2017, Uniloc filed a Motion to Dismiss

Voluntarily, seeking dismissal of the complaint against Acronis with prejudice. Acronis filed a

response to the motion asserting that the Order of Dismissal should include a finding that Acronis

is the prevailing party, estop Uniloc from pursuing litigation on any claims of the patent-in-suit,

as opposed to only claims asserted in the present litigation, and estop Uniloc from pursuing

litigation against Acronis’s affiliates and customers.

       The Court conducted a hearing on the motion to voluntarily dismiss. At the hearing, the

parties resolved all disputes related to estoppel. The parties agreed to include the following

language in the Order of Dismissal:

       Plaintiffs, on behalf of themselves and anyone acting on their behalf, are estopped
       to sue Defendant, Defendant’s affiliates, and Defendant’s customers for any claim
       of patent infringement, direct or indirect, with respect to the U.S. Patent No.
       7,024,696 (“the ‘696 patent”) against any Acronis product that is not colorably
       different from the accused products made, used, sold, offered for sale or imported
       into the United States, whether in the past, present or future, and whether such
       product is sold by Defendant or any other person, customer, or reseller of
       Defendant.

The parties additionally agreed that Plaintiffs would pay costs to Acronis in the amount of

$4,356.20. The Court entered a Report and Recommendation on the motion to dismiss, which was

adopted in an Order Adopting Report and Recommendation of the United States Magistrate Judge

on May 31, 2017.

       Acronis then filed its Opposed Motion for Award of Attorneys’ Fees and Costs pursuant

to 35 U.S.C. § 285. Acronis asserts that this is an exceptional case warranting an award of fees

and costs because Uniloc advanced an objectively unreasonable theory of infringement that was

based on an objectively unreasonable claim construction. Specifically, Acronis asserts that

Uniloc’s claim construction equated the claim limitation “the number of times an attempt has

                                                  2
been made to . . . activate” to Acronis’s system that “counts the number of times the product serial

number has been activated.” See Defendant Acronis’ Opposed Motion for Award for Attorneys’

Fees and Costs, ECF 183, at *10 (emphasis in original). Acronis asserts that it notified Uniloc

early in the litigation in its initial disclosure that the accused products do not meet the “attempts”

limitation because Acronis’s accused products only count activations. Acronis submits that Uniloc

failed to develop an objectively reasonable theory of infringement prior to filing the lawsuit and

then ignored Acronis’s evidence of non-infringement.

       In addition, Acronis asserts that this is an exceptional case due to Uniloc’s delay in seeking

a voluntary dismissal. Acronis submits that Uniloc waited six weeks after the Court entered the

claim construction opinion to file a motion to dismiss, while simultaneously failing to prepare

expert reports and seeking a settlement with Acronis. As a result of the delay, Acronis proceeded

with its expert witness preparation due to the impending report deadline. Acronis asserts that

Uniloc sent notification two days prior to its own expert report deadline that it did not intend to

serve reports. Acronis describes this case as settlement-driven litigation and states that this case

is the twenty-fourth case filed by Uniloc on this patent, with the twenty-three prior cases settling

at early stages. Acronis presented these same arguments to the Court at the hearing on Uniloc’s

motion for voluntary dismissal in the context of its position on estoppel.

       Comparing Uniloc’s relatively small demand with Acronis’s attorney’s fees and costs

incurred through claim construction, Acronis argues that Uniloc sought a nuisance value

settlement. Acronis seeks to recover attorney’s fees in the amount of $535,600.00, expert fees in

the amount of $27,000.00, and costs in the amount of $51,000.00, for a total award of $613,600.00.

       In its response, Uniloc describes this case as a “vanilla” patent case that should not result

in an award of fees pursuant to 35 U.S.C. § 285. See Plaintiffs’ Response in Opposition to



                                                  3
Defendants’ Motion for Award of Attorneys’ Fees and Costs, ECF 187, at *4. Uniloc contends

that its claim construction argument was reasonable and not frivolous and that it was advanced in

good faith. Uniloc submits that both parties argued for a plain meaning construction of “attempt,”

but disagreed on the plain meaning of the term. Uniloc also asserts that there were delays in

producing Acronis’s source code that resulted from disagreements concerning how and where the

code would be produced and whether it would be made available for review on consecutive days.

As a result of the delay, Uniloc argues that there was no time for an expert to review the code and

write a report in a timely fashion.

       With regard to settlement negotiations, Uniloc submits that there were ongoing settlement

discussions between the parties following an unsuccessful mediation. Uniloc asserts that Acronis

sought to settle the case for the purchase of a portfolio license and threatened to file an IPR to

invalidate the ‘696 patent. Uniloc notes that Acronis’s IPR was later denied by the PTAB. Prior

to the issuance of the Court’s claim construction opinion, Uniloc again contacted Acronis with an

offer of settlement concerning the ‘696 patent. According to Uniloc, Acronis did not respond. A

little over a week after the claim construction opinion issued, Uniloc again contacted Acronis

seeking to settle the ‘696 patent case for a smaller amount. Acronis allegedly expressed an interest

in a portfolio license but the parties could not agree on a price. Uniloc denies Acronis’s assertion

that Uniloc sought to settle both the ‘696 patent case and another patent case, referred to as the

‘216 patent case, together for a small amount. Instead, Uniloc submits that Acronis rejected

Uniloc’s offer and made a counteroffer for Uniloc to pay Acronis, dismiss the case and include a

covenant not to sue on the ‘696 patent. The parties could not agree on terms for dismissal and

Uniloc filed its opposed motion to dismiss.




                                                 4
           In its reply, Acronis argues that Uniloc failed to provide any evidence showing that it did

not proceed with an unreasonable claim construction and Uniloc did not have any basis for

settlement negotiations after the Court entered its claim construction opinion. Acronis asserts that

Uniloc’s delay in seeking dismissal after claim construction resulted in significant fees and costs

in preparing its invalidity expert report and non-infringement report that make this case rise to the

level of an exceptional case.

           Uniloc’s sur-reply re-urges its position that its infringement position was reasonable and

asserted in good faith. Uniloc notes that it succeeded on three of the four claim construction issues

and that it reached settlements for substantial sums with many other entities to acquire licenses to

the ‘696 patent. Uniloc submits that Acronis did not expend significant sums on its invalidity

report because the report largely mirrored Acronis’s previously filed IPR and no deposition notices

or subpoenas were served by Acronis between the deadline for seeking reconsideration of the claim

construction opinion and the filing of Uniloc’s motion to dismiss.

                                              APPLICABLE LAW

           “The court in exceptional cases may award reasonable attorney fees to the prevailing

party.” 35 U.S.C. § 285. Prior to the Supreme Court’s decision in Octane Fitness, 2 Federal Circuit

precedent required the prevailing party to produce clear and convincing evidence that the opposing

party’s claims were objectively baseless and brought with subjective bad faith to declare a case

exceptional. Brooks Furniture Mfg., Inc. v. Dutailier Int’l, Inc., 393 F.3d 1378, 1381–82 (Fed Cir.

2005). Rejecting both the clear and convincing evidence standard and the two-part test, the

Supreme Court held that an exceptional case under § 285 is “simply one that stands out from others

with respect to the substantive strength of a party’s litigating position (concerning both the



2
    Octane Fitness, LLC v. Icon Health & Fitness, Inc., 134 S.Ct. 1749 (2014).

                                                           5
governing law and the facts of the case) or the unreasonable manner in which the case was

litigated.” Octane Fitness, 134 S. Ct. at 1756. Further, district courts “may determine whether a

case is ‘exceptional’ in the case-by-case exercise of their discretion, considering the totality of the

circumstances.” Id. at 1757. As the Supreme Court noted, “a case presenting either subjective

bad faith or exceptionally meritless claims may sufficiently set itself apart from mine-run cases to

warrant a fee award.” Id.

                                 DISCUSSION AND ANALYSIS

        A defendant is a prevailing party for purposes of costs or for the purpose of seeking fees

pursuant 35 U.S.C. § 285 when a plaintiff voluntarily dismisses its case against the defendant with

prejudice. Highway Equipment Co., Inc. v. FECO, Ltd., 469 F.3d 1027, 1035 (Fed. Cir. 2006).

Uniloc voluntarily dismissed this case with prejudice. In addition, the Court’s Order dismissing

this case expressly states that Acronis is the prevailing party. See Order Adopting Report and

Recommendation of the United States Magistrate Judge, ECF 180, at *2.

        Acronis asserts that Uniloc presented an unreasonable claim construction position. Claim

15 of the ‘696 Patent recites the transmission of service data “when the number of times an attempt

has been made to obtain said service data in order to activate at least part of the functionality of

said software application assigned to such unique identification code is fewer than a predetermined

threshold.” During claim construction, the parties agreed that the term “attempt” should be given

its plain meaning but disputed what the plain meaning would include. Uniloc argued that the plain

meaning of “attempt” would include the number of successful attempts, unsuccessful attempts, or

both.

        The Court determined that the claim language and the specification, however, both show

that the plain meaning includes all attempts (both successful and unsuccessful attempts) to obtain



                                                  6
the service data. See Memorandum Opinion and Order, ECF 162, at *10–11. Specifically, the

claim language shows that “the limitation tracks the number of ‘attempts’ to obtain service data

for activating the software application and whether that number exceeds a certain predetermined

threshold.” Id. at *10. “Claim 15 does not state what is tracked is the number of activations or

installations of the software exceeds a predetermined threshold.” Id. In addition, the Court stated

that Uniloc deviated from the specific claim language to the extent it argued that “attempt” would

only mean the number of successful attempts (activations). The claim language explicitly refers

to “the number of times an attempt has been made to obtain service data.” ‘696 Patent at 10:55–

56 (Claim 15). The Court’s claim construction opinion additionally noted that “the specification

indicates that only attempts are tracked, not activations.” See Memorandum Opinion and Order,

ECF 162, at *11. The specification does not reference actual activations or installations of the

software application. Instead, it references attempts to activate. Id. (citing the ‘696 Patent at 4:40–

44). For these reasons, contrary to Uniloc’s position, the Court construed “attempt” to have its

plain meaning, which includes all attempts (both successful and unsuccessful attempts) to obtain

the service data.

       Notably, “[r]easonable minds can differ as to claim construction positions and losing

constructions can nevertheless be nonfrivolous.” Raylon, LLC v. Complus Data Innovations, Inc.,

700 F.3d 1361, 1368 (Fed.Cir. 2012). In a recent case in this District, the Court concluded that the

plaintiff’s conduct was not unreasonable when compared with other patent typical cases and denied

the defendant’s § 285 motion. See Umbanet, Inc. v. Epsilon Data Management, LLC, Civil Action

No. 2:16-CV-682 (E.D.Tex. Aug. 31, 2018). The reasoning in the Umbanet case is equally

applicable here:

       Harshly judging the efforts of losing parties in light of the successes of the
       prevailing party is a tempting path to take but one which quickly becomes a slippery

                                                  7
           slope, running contrary to the directives of binding precedent. Fee shifting under §
           285 may only be undertaken when the case “stands out from others with respect to
           the substantive strength of a party’s litigating position . . . or the unreasonable
           manner in which the case was litigated.” Octane Fitness, 134 S.Ct. at 1756.
           Recognition that other cases, indeed, most cases, do not warrant an imposition of
           fees aptly delineates a margin of error for a losing party within which this situation
           clearly falls. The goal of avoiding chilling access to the courts teaches that cases
           located in this margin should not be considered exceptional. This case does have
           some weaknesses, but, frankly, most cases do.

Id., ECF 155, at *6.

           While Uniloc’s position on the construction of “attempt” had weaknesses and was

ultimately unsuccessful, it has not been shown that Uniloc presented “exceptionally meritless

claims” 3 or that Uniloc’s conduct was “unreasonable in comparison to a mine-run patent case.”

Id. This case does not stand out from others “with respect to . . . the unreasonable manner in which

the case was litigated.” Octane Fitness, 134 S.Ct. at 1756.

           Acronis also argues that Uniloc’s litigation conduct makes this an exceptional case.

Acronis submits that Uniloc’s six-week delay in filing the motion to voluntarily dismiss after the

Court entered its claim construction opinion was excessive.             The arguments and evidence

presented by both sides paint a picture of ongoing settlement discussions before and after the Court

entered its claim construction opinion. The discussions following claim construction involved

significantly decreased demands by Uniloc and centered on the terms of dismissal. Ultimately,

the terms of dismissal were not resolved until the Court conducted a hearing on Uniloc’s motion

to dismiss. Acronis submits that it incurred expenses as a result of the delay. Following the entry

of the claim construction opinion, the Court granted a joint motion to extend the expert report

deadline. When the parties were unable to reach an agreement on the terms of dismissal prior to




3
    See Octane Fitness, 134 S.Ct. at 1757.

                                                     8
the expiration of the extended deadline, Acronis did not seek an additional extension in an effort

to mitigate its expenses.

       Viewing all of the facts and circumstances surrounding this litigation, Acronis has not

shown that Uniloc intentionally presented a frivolous claim or acted with bad faith. See Octane

Fitness, 134 S.Ct. at 1757. The case was hard fought on both sides, and there is no evidence, for

example, of intentional misrepresentations or misleading statements by Uniloc throughout the

litigation. See SFA Systems, LLC v. Newegg Inc., 793 F.3d 1344, 1351. Similarly, the existence

of multiple other suits by Uniloc on this patent “does not mandate negative inferences about the

merits or purpose of this suit.” Id. Acronis has not shown that Uniloc filed multiple suits with no

intention of testing the merits of its claims. Id. Indeed, Uniloc proceeded to claim construction in

this case.    Acronis has not met its burden of proving that the case is “exceptional” by a

preponderance of the evidence when considering the totality of the circumstances and that it stands

out from others with respect to the substantive strength of Uniloc’s position.

Expert Fees

       Expert fees are not awardable under 35 U.S.C. § 285, but they may be awarded pursuant

to the Court’s inherent power to award fees. Takeda Chem. Indus., Ltd. v. Mylan Labs, Inc., 549

F.3d 1381, 1391 (Fed. Cir. 2008). Such an award requires a “finding of fraud or abuse of the

judicial process.” Amsted Indus., Inc. v. Buckeye Steel Castings Co., 23 F.3d 374, 378 (Fed. Cir.

1994). A litigant’s “bad faith and vexatious litigation conduct” may result in a finding that such

fees are appropriate. Takeda Chem. Indus., Ltd. v. Mylan Labs, Inc., 549 F.3d at 1391. For the

reasons set forth above, the facts presented here do not show bad faith or an abuse of the judicial

process. It is therefore




                                                 9
      ORDERED that Defendant Acronis’s Opposed Motion for Award of Attorney’s Fees and

Costs (ECF 183) is DENIED.


        So ORDERED and SIGNED this 8th day of February, 2019.




                                         10
